PER CURIAM.
The issue involved in this cause is exactly the same as was decided in Morales v. Moore, 356 So.2d 829 (Fla. 4th DCA 1978). Accordingly, we hereby exercise our discretion to treat the suggestion for writ of prohibition as a petition for writ of certiora-ri. For the reasons set out in Morales, the petition is granted; and the order denying the petitioner’s motion to strike is quashed, with directions that an order be entered excluding podiatrists from the list of prospective members of the medical mediation panel.
ALDERMAN, C. J., and ANSTEAD and LETTS, JJ., concur.